Case 4:19-cv-11570-MFL-EAS ECF No. 18 filed 10/30/20        PageID.716    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TIFFANY A. BAUER,

      Plaintiff,                                    Case No. 19-cv-11570
                                                    Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

    ORDER (1) GRANTING PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT (ECF No. 14), (2) DENYING DEFENDANT’S MOTION FOR
   SUMMARY JUDGMENT (ECF No. 15), AND (3) REMANDING THIS
     ACTION FOR FURTHER ADMINISTRATIVE PROCEEDINGS

      In this action, Plaintiff Tiffany Bauer challenges the denial of her application

for disability insurance benefits under the Social Security Act. (See Compl., ECF

No. 1.) Bauer and Defendant Commissioner of Social Security have now filed cross-

motions for summary judgment. (See Mots., ECF Nos. 14, 15.)

      On August 31, 2020, the assigned Magistrate Judge issued a Report and

Recommendation in which she recommended that the Court grant Bauer’s motion,

deny the Commissioner’s motion, and remand this action to the Commissioner for

further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

(the “R&R”). (See R&R, ECF No. 17.) At the conclusion of the R&R, the Magistrate

Judge informed the parties that if they wanted to seek review of her recommendation,

                                          1
Case 4:19-cv-11570-MFL-EAS ECF No. 18 filed 10/30/20        PageID.717    Page 2 of 3




they needed to file specific objections with the Court within fourteen days. (See id.,

PageID.714.)

      The Commissioner has not filed any objections to the R&R. The failure to

object to an R&R releases the Court from its duty to independently review the matter.

See Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file

objections to an R&R waives any further right to appeal. See Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of

Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because the Commissioner has failed to file any objections to

the R&R, IT IS HEREBY ORDERED that the Magistrate Judge’s

recommendation to grant Bauer’s Motion for Summary Judgment and deny the

Commissioner’s Motion for Summary Judgment is ADOPTED.

      IT IS FURTHER ORDERED that (1) Bauer’s Motion for Summary

Judgment (ECF No. 14) is GRANTED, (2) the Commissioner’s Motion for

Summary Judgment (ECF No. 15) is DENIED, and (3) this action is REMANDED

to the Commissioner for further administrative proceedings consistent with the R&R

and this order.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: October 30, 2020
                                          2
Case 4:19-cv-11570-MFL-EAS ECF No. 18 filed 10/30/20     PageID.718   Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 30, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
